Exhibit 99.1 RELEASE:IMMEDIATE GETTY REALTY CORP. ANNOUNCES FINANCIAL RESULTS FOR THE QUARTER AND SIX MONTHS ENDED JUNE 30, 2007 JERICHO, NY, August 7, 2007 Getty Realty Corp. (NYSE:GTY) today reported its financial results for the quarter and six months ended June 30, 2007. Net earnings were $10.0 million for the quarter ended June 30, 2007 and $11.1 million for the quarter ended June 30, 2006, a decrease of $1.1 million. Net earnings were $20.5 million for the six months ended June 30, 2007 and $21.6 million for the six months ended June 30, 2006, a decrease of $1.1 million. Net earnings before discontinued operations were $8.9 million for the quarter ended June 30, 2007 and $11.1 million for the quarter ended June 30, 2006, a decrease of $2.2 million. Net earnings before discontinued operations were $19.3 million for the six months ended June 30, 2007 as compared to $21.6 million for the six months ended June 30, 2006, a decrease of $2.3 million. Net earnings before discontinued operations for the quarter and six months ended June 30, 2007 include higher environmental, interest and depreciation and amortization expenses, which were partially offset by additional rental revenues from properties acquired and rent escalations as compared to the respective prior year periods. The operating results and gains or losses from the disposition of real estate are reclassified as discontinued operations for properties that have been disposed of. Discontinued operations for the quarter and six months ended June 30, 2007 are primarily comprised of gains on dispositions of real estate. Mr. Leo Liebowitz, Chairman of the Board and Chief Executive Officer commented, “Our results for the quarter and six months ended June 30, 2007 include the accretive effect of our $84.6 million acquisition of convenience store and gas station properties from various subsidiaries of FF-TSY Holding Company II, LLC (the successor to Trustreet Properties, Inc.), (“Trustreet”) a subsidiary of General Electric Capital Corporation, which was substantially completed at the end of the first quarter. These properties contributed $2.6 million of revenues from rental properties, which was offset by $0.8 million of depreciation and amortization expense and $1.3 million of interest expense, adding approximately $0.5 million to our bottom line for the quarter and six months ended June 30, 2007. We estimate that the acquisition willbe accretive to our net earnings by approximately $0.06 per share for 2007 and $0.07 per share on an annualized basis. We expect that the acquisition will be accretive to our FFO and AFFO on an annualized basis by approximately $0.20 per share and $0.08 per share, respectively.” Revenues from rental properties increased by $2.5 million for both the quarter and the six months ended June 30, 2007 to $20.7 million and $38.7 million, respectively, as compared to $18.2 million and $36.2 million for the respective prior year periods. Rent received was $19.2 million for the quarter and $36.8 million for the six months ended June 30, 2007, as compared with $17.4 million for the quarter and $34.6 million for the six months period ended 2006. The increases in rent received were primarily due to rental income from property acquisitions and rent escalations. In addition to rent received, revenues from rental properties include deferred rental revenues accrued due to recognition of rental income on a straight-line basis of $0.9 million for the quarter and $1.3 million for the six months ended June 30, 2007, as compared to $0.8 million and $1.6 million for the respective prior year period. Revenues from rental properties also increased due to the inclusion of $0.6 million of net amortization of above-market and below-market leases for the quarter and six months ended June 2007 related to the properties acquired in 2007. The present value of the difference between the fair market rent and the contractual rent for in-place leases at the time properties are acquired is amortized into revenue from rental properties over the remaining lives of the in-place leases. Gains on dispositions of real estate from continuing and discontinued operations, which are excluded from FFO and AFFO, increased by an aggregate of $1.0 million to $1.4 million for both the quarter and the six months ended June 30, 2007, as compared to $0.4 for the respective prior year periods. Funds from operations, or FFO, were $11.3 million for the quarter and $23.6 million for the six months ended June 30, 2007, as compared to $12.7 million and $25.1 million for the respective prior year periods. Adjusted funds from operations, or AFFO, were $9.9 million for the quarter and $21.7 million for the six months ended June 30, 2007, as compared to $11.9 million and $23.5 million for the respective prior year periods. FFO and AFFO are supplemental non-GAAP measures of the performance of real estate investment trusts and are defined and reconciled to net earnings in the financial tables at the end of this release. Diluted earnings per share for the quarter and six months ended June 30, 2007, were $0.40 per share and $0.83 per share, respectively, as compared to $0.45 and $0.87 per share for the respective prior year periods. FFO for the quarter and six months ended June 30, 2007, were $0.46 per share and $0.95 per share, respectively, as compared to $0.51 per share and $1.01 per share for the respective prior year periods. AFFO for the quarter and six months ended June 30, 2007, were $0.40 per share and $0.88 per share, respectively, as compared to $0.48 per share and $0.95 per share for the respective prior year periods. Environmental expenses, net for the quarter ended June 30, 2007 increased by $2.3 million to $3.1 million, as compared to $0.8 million for the prior year quarter and increased by $2.1 million to $4.0 million, as compared to $1.9 million for the six months ended June 30, 2007. The net increases were primarily due to a $1.5 million increase in change in estimated environmental costs, net of estimated recoveries from state underground storage tank funds, and a $0.7 million increase in environmental related litigation expenses and legal fees recorded in the second quarter of 2007 as compared to the comparable periods last year. The increases in the change in estimated environmental costs for the three and six months ended June 30, 2007 were due to the increase in project scope and cost forecasts at a limited number of properties, including one site where the estimated cost to complete the remediation was increased by approximately $1.3 million during the second quarter as a result of recently discovered off-site contamination and the decision to treat on-site contamination more aggressively than had been previously planned. General and administrative expenses increased by $0.5 million for both the quarter and six months ended June 30, 2007 to $1.8 million and to $3.2 million, respectively, as compared to $1.3 million and $2.7 million for the respective prior year periods. The increases were due to increased professional fees recorded in the second quarter of 2007 and a credit of $0.2 million to insurance loss reserves recorded in the second quarter of 2006. The insurance loss reserves were established under a self funded insurance program that was terminated in 1997. Depreciation and amortization expense increased by $0.7 million for both the quarter and six months ended June 30, 2007 to $2.7 million and $4.6 million, respectively,as compared to $2.0 million and $3.9 million for the respective prior year periods. Depreciation and amortization expense increased primarily due to the acquisition of properties. Interest expense increased by $1.3 million to $2.2 million for the quarter and by $1.6 million to $3.2 million for the six months ended June 30, 2007, as compared to $0.9 million and $1.6 million for the respective prior year periods. Interest expense increased primarily due to additional borrowings used to finance the acquisition of properties. Getty Realty Corp.’s Second Quarter Earnings Conference Call is scheduled for tomorrow, Wednesday, August 8, 2007 at 9:00 a.m. Eastern Time. To participate in the conference call, please dial 913-981-5578 five to ten minutes before the scheduled start time and reference pass code 8746066. If you cannot participate in the live event, a replay will be available beginning on August 8, 2007 at noon though midnight, August 10, 2007. To access the replay, please dial 719-457-0820 and reference pass code 8746066. Getty Realty Corp. is the largest publicly-traded real estate investment trust in the United States specializing in ownership and leasing of convenience store/gas station properties and petroleum distribution terminals. The Company owns and leases approximately 1,100 properties throughout the United States. CERTAIN STATEMENTS IN THIS CURRENT REPORT ON FORM 8-K MAY CONSTITUTE “FORWARD LOOKING STATEMENTS” WITHIN THE MEANING OF THE PRIVATE SECURITIES LITIGATION REFORM ACT OF 1995. WHEN THE WORDS “BELIEVES”, “EXPECTS”, “PLANS”, “PROJECTS”, “ESTIMATES” AND SIMILAR EXPRESSIONS ARE USED, THEY IDENTIFY FORWARD-LOOKING STATEMENTS. THESE FORWARD-LOOKING STATEMENTS ARE BASED ON MANAGEMENT’S CURRENT BELIEFS AND ASSUMPTIONS AND INFORMATION CURRENTLY AVAILABLE TO MANAGEMENT AND INVOLVE KNOWN AND UNKNOWN RISKS, UNCERTAINTIES AND OTHER FACTORS WHICH MAY CAUSE THE ACTUAL RESULTS, PERFORMANCE OR ACHIEVEMENTS OF THE COMPANY TO BE MATERIALLY DIFFERENT FROM ANY FUTURE RESULTS, PERFORMANCE OR ACHIEVEMENTS EXPRESSED OR IMPLIED BY THESE FORWARD-LOOKING STATEMENTS.FOR EXAMPLE, THE STATEMENT THAT WEESTIMATE THAT THE ACQUISITION OF PROPERTIES FROM TRUSTREET WILL INCREASE OUR EARNINGS BY $0.06 PER SHARE FOR 2007 AND $0.07 PER SHARE ON AN ANNUALIZED BASIS, AND BE ACCRETIVE TO OUR FFO AND AFFO ON AN ANNUALIZED BASIS BY APPROXIMATELY $0.20 PER SHARE AND $0.08 PER SHARE, RESPECTIVELY IS A FORWARD LOOKING STATEMENT. INFORMATION CONCERNING FACTORS THAT COULD CAUSE OUR ACTUAL RESULTS TO DIFFER MATERIALLY FROM THESE FORWARD-LOOKING STATEMENTS CAN BE FOUND IN OUR ANNUAL REPORT ON FORM 10-K FOR THE FISCAL YEAR ENDED DECEMBER 31, 2006, AS WELL AS IN THE OTHER FILINGS WE MAKE WITH THE SECURITIES AND EXCHANGE COMMISSION. WE UNDERTAKE NO OBLIGATION TO PUBLICLY RELEASE REVISIONS TO THESE FORWARD-LOOKING STATEMENTS TO REFLECT FUTURE EVENTS OR CIRCUMSTANCES OR REFLECT THE OCCURRENCE OF UNANTICIPATED EVENTS. -more- GETTY REALTY CORP. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (in thousands, except share data) (unaudited) June 30, December 31, Assets: 2007 2006 Real Estate: Land $ 222,300 $ 180,409 Buildings and improvements 250,917 203,149 473,217 383,558 Less
